United States Court of Appeals
                     For the First Circuit


No. 15-1994
                   UNITED STATES OF AMERICA,

                           Appellee,

                               v.

                      DOUGLAS A. PARIGIAN,

                     Defendant, Appellant.



          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

          [Hon. Denise J. Casper, U.S. District Judge]


                             Before

                  Kayatta, Stahl, and Barron,
                        Circuit Judges.


     Allison J. Koury for appellant.
     Andrew E. Lelling, Assistant United States Attorney, with
whom Carmen M. Ortiz, United States Attorney, was on brief, for
appellee.


                          May 26, 2016
          KAYATTA, Circuit Judge.        Acting on obviously nonpublic

information that a golfing buddy received from a corporate insider,

Douglas Parigian made in excess of $200,000 trading in securities.

The United States subsequently indicted Parigian for criminal

securities fraud.   As ultimately amended, the indictment pressed

a so-called misappropriation theory against Parigian, arguing that

Parigian knew or should have known that, by providing the inside

information to Parigian, his buddy both breached a duty of trust

and confidence and personally benefited by doing so. See generally

United States v. O'Hagan, 521 U.S. 642, 651–53 (1997); SEC v.

Rocklage, 470 F.3d 1, 6–7 (1st Cir. 2006).         After unsuccessfully

moving to dismiss the indictment for failure to allege a crime,

Parigian reached an agreement with the government whereby he pled

guilty to the charges conditionally, under Federal Rule of Criminal

Procedure 11(a)(2), so that this court could then rule on the

questions raised by his challenge to the superseding indictment.

We now do so, holding that Parigian's preserved challenges to the

indictment fall short of the mark.

                            I.   Background

          As   ultimately   amended,     the   grand   jury's   indictment

charged Parigian and his golfing buddy co-defendant Eric McPhail1




     1 McPhail was separately convicted on the indictment's counts
following a jury trial. See Order of Judgment, United States v.
McPhail, No. 1:14-cr-10201-DJC-1 (D. Mass. Sept. 21, 2015), ECF


                                 - 2 -
with violating 15 U.S.C. §§ 78j(b), 78ff(a), and 18 U.S.C. § 2, by

"knowingly      and    willfully   .   .   .   employ[ing]     manipulative   and

deceptive devices and contrivances in connection with the purchase

and sale of securities in contravention of [Securities and Exchange

Commission ("SEC")] Rule l0b-5."               See 17 C.F.R. § 240.10b–5(c).

Another count charged them both with conspiracy to commit the same

offense.2      See 18 U.S.C. § 371.

               Ordinarily, because this appeal follows a guilty plea,

we would derive the facts from the plea agreement, the change-of-

plea       colloquy,   the   unchallenged      portions   of   the   presentence

investigation report, and the sentencing hearing transcript.                  See

United States v. Ocasio-Cancel, 727 F.3d 85, 88 (1st Cir. 2013).

But because Parigian's appeal trains solely on the legal adequacy

of the challenged superseding indictment, we focus our review

within the indictment's four corners. See United States v. Horton,

580 F. App'x 380, 383 (6th Cir. 2014) (unpublished), cert. denied,

135 S. Ct. 1006 (2015) (limiting appellate review "to the four

corners of the indictment" when defendant entered conditional




No. 180, appeal docketed, No. 15-2106 (1st Cir. Sept. 23, 2015).
His parallel appeal of his criminal conviction is pending.
       2
       A third count charged Parigian alone with making false
statements in connection with the government's investigation. See
18 U.S.C. § 1001. Parigian ultimately pled guilty to a subsequent
information filed by the government that dropped this last charge.


                                       - 3 -
guilty plea preserving right to appeal denial of motion to dismiss

based on indictment's failure to state a crime).

             In    addition    to    its   recitation   of    the    offenses      as

described and the laws allegedly violated by the defendants, the

eighteen-page indictment contained numerous factual allegations

describing each person's role in the insider trading scheme.                      The

scheme's insider ("Insider") was an un-indicted individual who

served from 2004 to 2011 as an executive at American Superconductor

Corporation        ("AMSC"),    a    publicly-traded     Massachusetts-based

corporation in the business of producing components used in the

wind power industry.           McPhail and Insider were friends.                  The

indictment claimed that, by 2009, the relationship between McPhail

and Insider was one of "trust and confidence, including a history,

pattern,     and    practice    of    sharing   professional        and    personal

confidences."       They also shared "an understanding that information

conveyed between them was to remain confidential."               The indictment

expressly alleged that Parigian "was aware of" that relationship

and "knew" that Insider was an executive at AMSC.

             Beginning no later than July of 2009, Insider began

revealing to McPhail highly material inside information about AMSC

that allowed McPhail to predict the upshot of impending, yet-to-

be-announced earnings reports and major commercial transactions.

Notwithstanding his alleged understanding with Insider that he was

to   treat    the    information      confidentially,        McPhail      began    to


                                       - 4 -
disseminate the information about developments at AMSC, mostly via

email,   to    a    circle   of   regular    golfing   companions,   including

Parigian.      During the next two years, the tips allowed Parigian to

time his purchases and sales of AMSC securities (and options) so

as to avoid losses and secure gains in the wake of certain public

announcements of the information previously passed to him by

McPhail.

              The email traffic accompanying this prescient trading

indicated that secrecy was the order of the day.            One of McPhail's

early tips concluded with "SHHHHHHHHHHHHH!!!!!!!!!!!!!!!!!"                The

group discussed whether the information would remain "safe" while

they tipped off another person.             McPhail stressed the need to use

a dedicated email thread, while Parigian claimed that he was

deleting his emails.

              There is no allegation that McPhail himself engaged in

trading.      Rather, the indictment posits that he solicited "getting

paid back" by Parigian and the others with wine, steak, and visits

to a massage parlor.         Parigian assured him that "I will take you

for a nice dinner at Grill 23."               Another tipped trader offered

McPhail a free golf outing.

              Parigian moved to dismiss the superseding indictment,

arguing that it failed to adequately allege several elements of

the   crime        of   securities    fraud     committed   by   trading    on

misappropriated inside information.            After this motion was denied


                                      - 5 -
by the district court, see United States v. McPhail, No. 14-cr-

10201-DJC, 2015 WL 2226249, at *5 (D. Mass. May 12, 2015), Parigian

entered into a plea agreement that preserved his right to appeal

the denial of the motion.        He was sentenced to time served and

three years of supervised release, with eight months of home

confinement.

                        II.   Standard of Review

            In reviewing a district court's denial of a motion to

dismiss an indictment, we review legal questions de novo, any

relevant    factual   findings   for   clear   error,   and   the   court's

"ultimate ruling" for abuse of discretion.        United States v. Doe,

741 F.3d 217, 226 (1st Cir. 2013) (quoting United States v. Lopez–

Matias, 522 F.3d 150, 153 (1st Cir. 2008)).

            An indictment is sufficient "if it contains the elements

of the offense charged, fairly informs the defendant of the charges

against which he must defend, and enables him to enter a plea

without fear of double jeopardy."         United States v. Yefsky, 994
F.2d 885, 893 (1st Cir. 1993) (citing Hamling v. United States,

418 U.S. 87, 117 (1974)).        A well-pleaded indictment can parrot

"the statutory language to describe the offense, but it must also

be accompanied by such a statement of facts and circumstances as

to inform the accused of the specific offense with which he is

charged."    United States v. Savarese, 686 F.3d 1, 6 (1st Cir.

2012); see also Fed. R. Crim. P. 7(c)(1) (the "indictment . . .


                                  - 6 -
must be a plain, concise, and definite written statement of the

essential facts constituting the offense charged").

                                 III.    Analysis

              The government's case against Parigian relies on the

"misappropriation" theory of liability for insider trading as

recognized      in    O'Hagan.          In   O'Hagan,     corporate   insiders

communicated material, nonpublic information to the corporation's

law firm in connection with a proposed tender offer.             O'Hagan, 521
U.S. at 647–49.       O'Hagan, who practiced law at that firm, used the

information to trade in the stock of the take-over target.                    Id.

The   court    held   that   O'Hagan's       conduct    constituted   fraud    in

connection with the purchase or sale of securities because, by

breaching his fiduciary duties owed to his firm and to his firm's

client, he appropriated confidential information of his law firm's

client in a manner that deceived "those who entrusted him with

access to confidential information."             Id. at 652.      In short, a

misappropriator who knowingly violates a "duty of loyalty and

confidentiality," id., and trades to his advantage, "gains his

advantageous market position through deception," id. at 656. "[I]t

is that deception which brings this trading within the statutory

language."     Rocklage, 470 F.3d at 6.

              The indictment seeks to portray McPhail, in the first

instance, as the misappropriator, alleging that he owed Insider a

duty of trust and confidence that McPhail breached by tipping


                                        - 7 -
Parigian.    It then seeks to hold Parigian liable as a tippee who

traded with sufficient awareness of that breach.            This derivative

application to a tippee one step removed from the initial violation

parallels what often occurs in classical insider trading cases,

where   liability   attaches   not   just   to    the   insider   or   to   the

insider's tippee, but also to a more remote tippee provided that

the remote tippee has sufficient knowledge of the facts that make

the conduct unlawful.     See, e.g., United States v. Falcone, 257
F.3d 226, 235 (2d Cir. 2001) (affirming conviction of remote tippee

who knew "the details of the scheme").           Parigian does not dispute

that the misappropriation theory of criminal securities fraud can

apply in this manner to a remote tippee.                As in Rocklage, we

therefore assume that it can so apply.           See Rocklage, 470 F.3d at

14.

            Parigian argues, instead, that the indictment fails to

allege criminal securities fraud because:          (1) It does not employ

the proper measure of mens rea, (2) It does not adequately allege

awareness by Parigian that McPhail's disclosures breached a duty

of trust and confidentiality owed to Insider, (3) It does not

adequately allege that McPhail received a personal benefit from

tipping off Parigian, and, (4) It fails to allege that Insider

received a personal benefit.     We address each argument in turn.




                                 - 8 -
A.     Mens Rea

             As we will describe, at various points the indictment

alleges that Parigian "knew or should have known" certain facts.

In theory, these allegations raise two different issues:                 (1) Is

"knew or should have known" an appropriate statement of the state

of mind (or "mens rea") required to support a criminal conviction

of a tippee under 15 U.S.C. § 78ff(a); and/or, (2) Are the facts

that   Parigian    is   said   to   have    known   or   had   reason   to   know

sufficient to make his trading unlawful?                 In his reply brief,

Parigian claims to have raised both issues.               The government, in

turn, cries foul, claiming that Parigian has waived any challenge

to the "knew or should have known" formulation by failing to raise

the challenge in both the district court and in his main brief on

appeal. To explain why we agree with the government, we need first

review the case law that bears on the proper definition of mens

rea in this criminal case.

             The state of mind required to establish liability for

fraudulently trading securities depends, in relevant part, on

whether   the     government   seeks   to    establish    civil   or    criminal

liability.      In a civil case, the government need only show that

"the tippee knows or should know that there has been a breach [of

the tipper's fiduciary duty]."             Dirks v. SEC, 463 U.S. 646, 660

(1983).   As the Second Circuit more recently explained in a civil

case, the Dirks "knows or should know standard pertains to a


                                     - 9 -
tippee's knowledge that the tipper breached a duty . . . to his

principal     (under   the    misappropriation       theory),    by   relaying

confidential information."          SEC v. Obus, 693 F.3d 276, 288 (2d

Cir. 2012).

            In a criminal case such as this one, though, the "knew

or should have known" formulation runs up against a decades-long

presumption that the government must prove that the defendant knew

the facts that made his conduct illegal.             See generally Elonis v.

United States, 135 S. Ct. 2001, 2009–10 (2015); see also Staples

v. United States, 511 U.S. 600, 605–06 (1994); United States v.

Ford, No. 15-1303, 2016 WL 1458938, at *4–6 (1st Cir. Apr. 13,

2016).    There are nevertheless at least two circuit court opinions

that apply the Dirks formulation in criminal securities fraud

cases.    See United States v. Hughes, 505 F.3d 578, 593 (6th Cir.

2007); United States v. Evans, 486 F.3d 315, 324–25 (7th Cir.

2007).    In each instance, though, application of the civil mens

rea standard proceeded without analysis or, apparently, challenge

by the defendant.      The better view is that there is simply no

reason why the mens rea requirement of scienter that routinely and

presumptively applies in criminal cases would not apply in this

criminal case where Congress has given no indication that it should

not.     See United States v. Newman, 773 F.3d 438, 450 (2d Cir.

2014),   cert.   denied,     136   S.   Ct.   242   (2015)   (proof   that   the

defendant knew the facts that make his conduct illegal is a


                                    - 10 -
necessary element of criminal Rule 10b-5 violations).          Indeed, in

the case of a criminal violation of Rule 10b-5, the government

need prove that the defendant "willfully" violated the provision,

15 U.S.C. § 78ff(a), that is, that the defendant acted with

"culpable intent," O'Hagan, 521 U.S. at 666 (quoting Boyce Motor

Lines, Inc. v. United States, 342 U.S. 337, 342 (1952)).3

           The indictment appears to have paid inconsistent heed to

this mens rea requirement in this criminal securities fraud case.

On the one hand, the indictment broadly accused Parigian of

"knowingly and willfully" violating Rule 10b-5, "by willfully

engaging   in   a   scheme   to   misappropriate   material,    nonpublic

information about AMSC's finances and business activities and,

while in possession of that information, to profit by buying and

selling shares, and options on shares, of AMSC stock."            On the

other hand, in summarizing the factual conclusions supporting the

charges, the indictment abandoned the statutory term "willful[],"

and abandoned as well the indictment's broadly used formulation of



     3 The government misreads O’Hagan as endorsing the "knew or
should have known" formulation, even in a criminal case. While
that language does appear in the majority opinion's discussion of
O'Hagan's conviction for fraudulent trading in connection with a
tender offer under SEC Rule 14e–3(a), see O'Hagan, 521 U.S. at
675, the Court's opinion makes clear that it explicitly declined
to consider O'Hagan's arguments regarding Rule 14e–3(a)'s
"scienter requirement," and expressly noted that conviction for
violating that Rule also required the government to prove that the
violation was "willful[]," id. at 677 & n.23 (quoting 15 U.S.C.
§ 78ff(a)).


                                  - 11 -
"knowingly and willfully."         Instead, the indictment alleged that

Parigian     "knew   or   should   have   known"   certain   crucial   facts,

including that "the Inside Information was material and nonpublic

and had been disseminated in violation of a fiduciary or similar

duty."

              In short, had Parigian complained about the inconsistent

levels of mens rea embodied in the indictment, he would have had

a point.     Whether such a complaint would have garnered much beyond

a further amendment of the indictment, we do not know because

Parigian never voiced any such complaint, directing his attention

instead at whether the facts he was said to know or have had reason

to know were sufficient to cover the elements of the crime.4

Parigian's motion and supporting memorandum made no argument that

the indictment was defective because it used the civil formulation

of "knew or should have known" as set forth in Obus. 693 F.3d at

292.       To the contrary, Parigian expressly pointed the district

court to Obus as setting forth the applicable mens rea standard.5


       4
       For example, Parigian's argument that "[a] remote tippee
will not know whether he is subject to a duty to refrain from
trading unless he actually knows that the insider's disclosure of
information was wrong," went to whether the indictment contained
sufficient allegations that Parigian actually knew, but did not
address   the  appropriateness   of  the   "should  have   known"
formulation.
       5
       It is possible that what Parigian had in mind is Obus's
general introductory discussion of civil mens rea, see Obus, 693
F.3d at 286 ("Negligence is not a sufficiently culpable state of
mind to support a section 10(b) civil violation."), rather than
its specific application of the Dirks "knew or should have known"


                                    - 12 -
            The   district    court    plainly     did   not   read   Parigian's

motion as challenging the adequacy of the "should have known"

formulation. Rather, doing exactly as Parigian urged, the district

court relied on Obus as setting forth the relevant mens rea

standard.      See McPhail, 2015 WL 2226249, at *2 (quoting Obus, 693
F.3d at 289).      It then rejected Parigian's primary argument that

the relationship between Insider and McPhail, as alleged, was not

one such that a duty of trust and confidence could have arisen

between the two.      Id. at *3–4.

            In his opening brief on appeal, Parigian made no claim

that the district court overlooked or misunderstood his argument.

His opening brief contained no mention at all of the indictment's

"knew or should have known" formulation.             Instead, it paraphrased

the charge as alleging, for example, that he "knew that McPhail's

disclosure of the information was 'improper; that is in breach of

a duty.'"

            Only in his reply brief did Parigian belatedly try to

argue   that    the   "knew   or   should   have    known"     language   in   the

indictment was problematic.             And, even then, he limited the

argument on what is a reasonably complicated issue to a single


standard to the relevant component of tippee liability, see id. at
287–88 ("Thus, tippee liability can be established if a tippee
knew or had reason to know that confidential information was
initially obtained and transmitted improperly . . . ."). If that
is what counsel intended, neither her brief nor oral argument so
clarified.


                                      - 13 -
page,       citing   not    a   single   criminal   case   and    relying   again

principally on Obus.

               On this record, any argument that the use of the "knew

or   should      have      known"   formulation     rendered     the   indictment

insufficient is both forfeited for failure to raise it below and

waived for failure to preserve it on appeal. See Igartúa v. United

States, 626 F.3d 592, 603 (1st Cir. 2010) ("Plain error review may

be available for forfeited arguments, but it is seldom available

for claims neither raised below nor on appeal."); Waste Mgmt.

Holdings, Inc. v. Mowbray, 208 F.3d 288, 299 (1st Cir. 2000) ("We

have held, with a regularity bordering on the monotonous, that

issues advanced for the first time in an appellant's reply brief

are deemed waived.").6




        6
       Judge Barron agrees that Parigian waived any claim that use
of the "knew or should have known" formulation on its own rendered
the indictment defective.      But Judge Barron would hold that
Parigian did do enough to argue that the crime of insider trading
requires the government to prove that he actually knew of McPhail's
breach of a duty of confidentiality to Insider and not merely that
he knew or should have known of that breach. Judge Barron would
also hold that Parigian preserved his argument that the indictment
was defective because the facts that it sets forth alleging that
he knew of the breach--as opposed to that he merely "knew or should
have known" of it--did not suffice to "fairly inform[ him] of the
charges against which he must defend." United States v. Yefsky,
994 F.2d 885, 893 (1st Cir. 1993). Nevertheless, with respect to
that argument, Judge Barron finds that the facts alleged, as we
will describe them in the next section of this opinion, were
sufficient to give Parigian adequate notice.


                                         - 14 -
B.   Duty of Trust and Confidence

            We turn next to the mens rea argument that Parigian did

preserve:    the argument that the indictment does not adequately

allege that he knew or should have known that McPhail's disclosures

breached a duty of trust and confidence owed to Insider.        This

argument poses two questions:       Does the indictment adequately

allege that McPhail's tips to Parigian breached a duty of trust

and confidence owed to Insider; and, Does the indictment adequately

allege that Parigian knew or should have known that the tips to

him breached that duty?

            The misappropriation theory only applies when there is

a breach of a "duty of trust and confidence" owed by the tipper to

the insider.   O'Hagan, 521 U.S. at 653.   In O'Hagan, that duty and

its breach were obvious precisely because it is clear that a

company's legal counsel regularly receives information in trust

and confidence.    See id. at 652–53, 653 n.5.    Here, though, the

complaint alleges no formal type of fiduciary or confidential

relationship between Insider (or AMSC) and McPhail.      Rather, it

describes a relationship in which one friend shares obviously

confidential information concerning his business with another

friend.   So the question is:   Is this relationship, as detailed in

the indictment, a relationship that will support the type of breach

of   trust     necessary   to    support   conviction   under   the

misappropriation theory?


                                - 15 -
              O'Hagan described the kinds of relationships that might

give   rise    to     such   a    duty    as    "a   fiduciary      or   other   similar

relation[ship]," id. at 670 (quoting Chiarella v. United States,

445 U.S. 222,    228       (1980)),      an    "agency   or    other   fiduciary

relationship," id. at 661, or, simply, "a relationship of trust

and confidence," id. at 652 (quoting Chiarella, 445 U.S. at 228);

see generally United States v. McGee, 763 F.3d 304, 314 (3d Cir.

2014), cert. denied, 135 S. Ct. 1402 (2015) (describing O'Hagan's

"broad[] brush" approach).               In the wake of O'Hagan, the SEC turned

to its rule-making authority under Section 10(b) of the Securities

Exchange Act of 1934, 48 Stat. 891 (codified as amended at 15

U.S.C. § 78j(b)), to "clarify" what kind of relationships could

give rise to a "duty of confidence," Selective Disclosure and

Insider Trading, 64 Fed. Reg. 72,590, 72,590 (proposed Dec. 28,

1999) (codified as amended at 17 C.F.R. § 240.10b5–2).                               The

resulting rule states that:

              [A]   "duty    of     trust    or   confidence"
              exists[, inter alia,] . . . [w]henever the
              person communicating the material nonpublic
              information and the person to whom it is
              communicated have a history, pattern, or
              practice of sharing confidences, such that the
              recipient   of   the    information  knows   or
              reasonably should know that the person
              communicating     the     material    nonpublic
              information expects that the recipient will
              maintain its confidentiality[.]




                                          - 16 -
17 C.F.R. § 240.10b5-2.7

           In   the   abstract,    one   might    reasonably   question     the

extent to which this Rule, including its "knows or reasonably

should know" formulation, could serve as fully applicable in a

criminal proceeding.        Here, though, as we have noted, Parigian

waived   any    objection   to    the    application    of   that   mens    rea

formulation.      Moreover, the indictment expressly alleges that

Insider and McPhail actually had an understanding, based on their

"history, pattern, and practice," that the information Insider

shared with McPhail "was to remain confidential."

           Whether the testimony of McPhail and Insider would have

backed up this lynchpin allegation we do not know, because Parigian

decided to plead guilty.         What we can say is that the specific

facts alleged in the indictment render the existence of such an

understanding    plausible.       Insider   was    an   executive   privy   to

information that was on its face highly confidential, enough so

that a corporate executive would undoubtedly know that it should

not be broadcast, and arguably would be unlikely to disclose it to

just any casual acquaintance.           The disclosures continued over a


     7 Parigian briefly states that the SEC "unilaterally expanded
insider     trading    by    creating     a    new     class    of
misappropriation . . . ." It is not clear whether this statement
is an observation or the beginning of an argument. If the latter,
it doesn't clear the launch pad: as an argument "adverted to in a
perfunctory manner, unaccompanied by some effort at developed
argumentation," we deem it waived. United States v. Zannino, 895
F.2d 1, 17 (1st Cir. 1990).


                                   - 17 -
long period of time, and there is no suggestion that Insider

received    any   indication   that   McPhail   was   passing    along      the

information to others. All of this is enough to plausibly describe

the existence of the requisite duty and its breach and to do so in

a manner that "fairly inform[ed] [Parigian] of the charges against

which he must defend."     Yefsky, 994 F.2d at 893.

            Parigian   also    argues    that    it   "would     have      been

impossible" for him to mount a defense at trial regarding the

nature of the relationship between Insider and McPhail because he

"was not part of that relationship and did not know what the

relationship entailed other than that they were friends and golfing

buddies."     Parigian may be correct that any defense to this

indictment--alleging, as it does, a chain of communications among

different pairings of people--would generally be more complicated

than if he had been charged with run-of-the-mill fraud.                   It is

also true, though, that the prosecution of such an indictment is

more complicated and more difficult than it is in a run-of-the-

mill fraud case.     See, e.g., Newman, 773 F.3d 438.        Moreover, the

challenge of resisting the government's case differs little from

what defendants routinely shoulder in prosecutions for criminal

conspiracy,   for   example,   in     which   conspirators     can   be    held

answerable for the conduct of others who share their "common goal"

but are far removed from their own role in the conspiracy.                 See,

e.g., United States v. Alejandro-Montañez, 778 F.3d 352, 358–60


                                 - 18 -
(1st Cir.), cert. denied, 135 S. Ct. 2827, 135 S. Ct. 2905, 136 S.

Ct. 92 (2015).      In any event, the relevant point is not that

defending against the charges would be complicated, or difficult.

The   relevant   point   is   that    the   indictment    "fairly   informed"

Parigian of the nature of the charges so that he could then

undertake that defense, whether difficult or not.

           That leaves the question of Parigian's awareness of that

breached duty.      The indictment expressly claims that Parigian

himself   "was   aware   of   the    relationship    between    McPhail    and

[Insider] and knew that [Insider] was an executive at AMSC."               It

further claims that Parigian "knew or should have known that the

[information     disclosed    to    him   by   McPhail]   was   material   and

nonpublic and had been disseminated in violation of a fiduciary or

similar duty."     The efforts of Parigian to keep the information

secret and delete his emails added grist to the allegation that he

was aware that the dissemination to him had been in breach of a

duty recognized by the law.         Whether these allegations would have

been sufficient at trial, we need not say.          See Savarese, 686 F.3d

at 7 ("Where . . . a defendant seeks dismissal of the indictment,

the question is not whether the government has presented enough

evidence to support the charge, but solely whether the allegations

in the indictment are sufficient to apprise the defendant of the

charged offense.").      We hold only that, collectively, and given

the waiver of any argument about the relevant mens rea standard,


                                     - 19 -
they were enough to do what an indictment need do on this element

of the charge.    See id.

C.    Personal Benefit to Tipper

           Parigian's second preserved argument focuses on the

presence (or absence) of an anticipated benefit to McPhail from

his tipping.     In Dirks, the Supreme Court ruled that under the

classical conception of insider trading liability, a tippee is not

liable under Rule 10b–5 unless the insider "will benefit, directly

or indirectly, from his disclosure."        Dirks, 463 U.S. at 662.         We

have twice considered in SEC civil enforcement actions the question

whether a benefit to the misappropriator is also a necessary

element to establishing liability for violating Rule 10b-5.             See

Rocklage, 470 F.3d at 7 n.4; SEC v. Sargent, 229 F.3d 68, 77 (1st

Cir. 2000).

           In Sargent, we noted that the Second Circuit in dictum

appeared   dubious   that   such    a   benefit   need   be   proven   in    a

misappropriation case. 229 F.3d at 77.       We then dodged the

question, in part, by concluding that if a benefit need be proven,

the government's evidence that the misappropriator and the tipper

were business and social friends with reciprocal interests allowed

a jury to find a benefit in the form of the misappropriator's

"reconciliation with [a] friend" and the maintenance of "a useful

networking contact."    Id.    In Rocklage, we then held that "[e]ven

if there is a requirement that the tipper receive a personal


                                   - 20 -
benefit, the mere giving of a gift to a relative or friend is a

sufficient personal benefit" to the giver. 470 F.3d at 7 n.4; see

also Dirks, 463 U.S. at 664 ("The elements of fiduciary duty and

exploitation of nonpublic information also exist when an insider

makes a gift of confidential information to a trading relative or

friend.").

             Although Sargent and Rocklage were civil actions, the

question at hand--to what extent is benefit to the misappropriating

tipper an element for a Rule 10b-5 violation--would seem to call

for the same answer in both a civil and criminal proceeding (unlike

questions concerning mens rea).         Here, the indictment paints

McPhail and Parigian as reasonably good friends.      Moreover, the

indictment alleges that McPhail requested--and was promised--

various tangible luxury items in return for the tips.    This would

appear to be enough under our precedent.

             We do recognize that the Second Circuit itself has

recently adopted a more discriminating definition of the benefit

to a tipper in a classical insider trading case, rejecting as

insufficient the mere existence of a personal relationship "in the

absence of proof of a meaningfully close personal relationship

that generates an exchange that is objective, consequential, and

represents at least a potential gain of a pecuniary or similarly

valuable nature."     Newman, 773 F.3d at 452.    Subsequently, the

Ninth Circuit seemed to align itself more closely with our holding


                               - 21 -
in Rocklage, and the Supreme Court thereafter granted certiorari

to review the issue.    See United States v. Salman, 792 F.3d 1087,

1094 (9th Cir. 2015) ("Proof that the insider disclosed material

nonpublic information with the intent to benefit a trading relative

or friend is sufficient to establish the breach of fiduciary duty

element of insider trading."), cert. granted in part, 136 S. Ct.
899 (2016).

          How this will all play out, we do not venture to say

because, as a three-judge panel, we are bound to follow this

circuit's currently controlling precedent.       We therefore hold that

the indictment's allegations of a friendship between McPhail and

Parigian plus an expectation that the tippees would treat McPhail

to a golf outing and assorted luxury entertainment is enough to

allege a benefit if a benefit is required.8

D.   Personal Benefit to Insider

          Parigian     further   argues   that   the   government   was

obligated to allege in its indictment that Insider was also



     8 Parigian also asserts that there was no relevant benefit
here because McPhail never actually received (as opposed to
anticipated) the benefit promised him by Parigian and other members
of the golfing group.        This assertion is a non-starter:
anticipation of a personal benefit in return for a breach of duty
surely suffices.    See Dirks, 463 U.S. at 662 ("[T]he test is
whether the insider personally will benefit, directly or
indirectly, from his disclosure." (emphasis supplied)).        Were
actual receipt required, a smart tippee might evade conviction
simply by waiting to dole out the promised benefit until enough
time had passed to suggest that the coast was likely clear.


                                 - 22 -
expecting a benefit when passing along confidential information to

McPhail in the first instance.    But imposing such a requirement in

a misappropriation case would defy logic, because the theory only

applies when the insider expects that the information will not be

misused, and thus will generate no trading benefits to anyone.

See O'Hagan, 521 U.S. at 652.

                          IV.    Conclusion

          Because we see no merit in the only arguments in favor

of reversal that Parigian has properly advanced, we affirm the

district court's order denying Parigian's motion to dismiss the

superseding indictment.




                                - 23 -